                      Case 5:21-cv-00369-XR Document 6 Filed 05/03/21 Page 1 of 1


AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)

Civil Action No. 5:21-cv-00369


                                                         PROOF OF SERVICE

                   (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

          This summons for (name ofindividual and title, ifany)      Kerrvllle Independont School District
 was received by me on (date)                  04/26/2021


          ^ I personally served the summons on the individual at(place)
          1009 Barnett Street Kerrvllle. Texas 78028                           on (date)          -'(f ^               i or
          □ 1 left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (dale)                              , and mailed a copy to the individual's last jcnown address; or

                served the summons on (name ofindividual)
           designated by law to accept service of process on behalf of (name\^forganization) Kerryille.lndependent School
          District 1009 Barnett Street Kerrvllle,Texas 78028                   on (^e)
          □ 1 returned the summons unexecuted because                                                                                 ; or

          □ Other (specify):




          My fees are $            60.00         for travel and $                     for services, for a total of $          60.00


            declare under penalty of perjury that this information is true.




                                                                                  j        jserver's sigi^aiure^
                                                                                 J         ^
                                                                                 Angel Garza Process Server
                                                                                         Printed name and title


                                                                            443 West Barnett Kerrvllle,Texas 78028



                                                                                            Server's address


 Additional information regarding attempted service, etc:
